    Case 6:20-cv-00105-JRH-CLR Document 5 Filed 11/17/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT             COURT FOR THE
                          SOUTHERN DISTRICT OF GEORGIA
                                 STATESBORO DIVISION


DEBORAH LAUFER,                            *
                                           *


     Plaintiff,                            *
                                           *


             V.                            *                    CV 620-105
                                            ★


RICHMOND HILL HOSPITALITY, INC,*
                                            ★


     Defendant.




                                       ORDER




     Before       the   Court    is    Plaintiff      Deborah   Laufer's     Notice   of


Voluntary Dismissal.             (Doc. 4.)       Because Defendant has neither

answered the complaint nor moved for summary judgment, dismissal

is proper under Federal Rule of Civil Procedure 41(a)(1)(A)(i).

     IT   IS   THEREFORE        ORDERED   that   this    action   is    DISMISSED    WITH


PREJUDICE.        The   Clerk   is    directed   to   TERMINATE   all    deadlines    and


motions and CLOSE this case.              Each party shall bear their own costs

and attorney's fees.

     ORDER ENTERED at Augusta, Georgia this _/_^|^^ay of November,
2020.




                                                   J. RJ^DAL HALL, CHIEF JUDGE
                                                   UNITED   STATES DISTRICT     COURT
                                                 -SOUTHERN DISTRICT OF GEORGIA
